Citation Nr: 0020611	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for generalized skin 
rash.

2.  Entitlement to service connection for skin disorder with 
blisters as a result of exposure to herbicides.

3.  Entitlement to a compensable evaluation for Osgood-
Schlatter's disease of the left knee.

4.  Entitlement to a compensable evaluation for Osgood-
Schlatter's disease of the right knee.



REPRESENTATION

Appellant represented by:	Charles W. Schiesser, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that granted service connection for Osgood-Schlatter disease 
of both knees, evaluated as noncompensable, and denied 
service connection for a generalized skin rash and a skin 
disorder as residuals of exposure to Agent Orange.  

This case was previously before the Board in February 1997, 
at which time it was remanded for additional development.  
The RO sought to complete all of the requested development.  
Several VA examinations were conducted in October 1997.  
Thereafter, the RO reviewed the requested examination reports 
and intended to implement corrective procedures for an 
adequate examination for rating purposes.  Stegall v. West, 
11 Vet. App. 268 (1998).  (The Board is obligated by law to 
ensure that the RO complies with its directives).  In 
November 1999, another VA examination was scheduled.  The 
veteran failed to report for this examination.  The veteran 
and his attorney were informed of the need for this 
examination in communications dated in February and May 2000.  
No further response was provided on this matter by the 
veteran.  Accordingly, the RO forwarded the case for 
appellate review.  

In statements dated in March 1997 and later, the veteran's 
attorney stated that the veteran was 100 percent disabled.  
Medical records dated in 1998 and 1999 indicate that the 
veteran stopped working as a police officer due to residuals 
of strokes.  The matter of a permanent and total disability 
rating for pension purposes is referred to the RO for 
appropriate action.  

A rating decision dated in May 1999 denied service connection 
for posttraumatic stress disorder (PTSD) and a compensable 
evaluation for a laceration scar of the right wrist.  The 
veteran was informed of this decision in a letter dated in 
June 1999.  In a statement received by the RO in August 1999, 
the veteran's attorney stated that the veteran appealed each 
and every claim.  The statement was written on the June 1999 
notification letter regarding the May rating action.  Since a 
valid notice of disagreement (NOD) was filed, these matters 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  A generalized skin rash was not shown in service; 
dermatitis was first shown after service and no competent 
evidence links a post-service skin disorder to service.

2.  A skin disorder with blisters as a result of exposure to 
herbicides was not shown in service, and is not shown by 
current, competent medical evidence.

3.  Clinical findings associated with the veteran's Osgood-
Schlatter's disease of the knees include crepitation and 
painful motion, without evidence of recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The claims for service connection for a generalized skin 
rash and for a skin disorder with blisters as a result of 
exposure to Agent Orange are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for a 10 percent rating for Osgood-
Schlatter's disease of the right knee from September 21, 
1993, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§4.59, 4.71a, Diagnostic Code (DC) 5260, 
5261 (1999).

3.  The criteria for a 10 percent rating for Osgood-
Schlatter's disease of the left knee from September 21, 1993, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, §§4.59, 4.71a, DC 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generalized Skin Rash.

Service medical records associated with the veteran's period 
of active service show no pertinent complaint, treatment, 
finding or diagnosis of a skin rash.  On examination in June 
1967 for separation from service, no abnormalities of the 
skin were found.

In pertinent part, post-service evidence includes an October 
1992 examination by a physician's assistant, which reflects a 
complaint of a skin rash.  The veteran reported that he took 
medication to relieve the symptoms of a periodical skin rash. 
While the rash was not present during the examination, the 
veteran described it as a macular papular rash which starts 
on his legs and spreads up his body.  The diagnostic 
assessment was dermatitis.

On VA examination in February 1994, the veteran reported a 
history of skin rashes beginning in the early 1970's, which 
he claimed covers his trunk and legs.  The veteran stated 
that he currently experienced occasional eruptions.  On 
physical examination, a few scattered areas of excoriation 
about the shoulders were noted, but no specific eruption of 
dermatitis about the body was found.  The diagnosis was 
generalized skin rash, intermittent, not found.

A sworn affidavit by the veteran's mother, dated in June 
1995, reports that her son told her about the rashes that he 
developed while in Vietnam, and she claimed to have seen 
residuals of the rash.  A letter dated in October 1995 by the 
veteran's vocational consultant similarly describes the 
veteran's skin rash and the effect the medication has on him.  
The letter also claims that the veteran sometimes has to miss 
work to treat his rash.

The veteran was afforded a VA Agent Orange examination in 
October 1997.  The veteran reported having a skin rash since 
1969.  The examiner noted that the veteran described the rash 
that "comes and goes" since 1969; the examiner thought that 
this sounded like hives.  The rash responded to medication.  
It was also noted that the veteran went to Vietnam from 1966 
to 1967.  Physical examination of the skin disclosed no 
lesions.  The pertinent diagnosis was urticaria, by history.  

The veteran was also afforded a special VA dermatological 
examination in October 1997.  The veteran reported that he 
experienced the onset of "a lightweight rash" on the lower 
legs in 1969; subsequently, the rash traveled up the legs and 
whole body, including the hands.  Since that time, there were 
exacerbations and remissions.  In the preceding years, the 
veteran felt that the exacerbations were more frequent, and 
they might appear about 3 times per week.  The only way the 
exacerbations were relieved was by medication after they 
appeared.  

Subjectively, the veteran stated that his belief was that 
Agent Orange was the cause of the skin problems.  On 
objective examination, there was no evidence of any rash; 
there was no welting or other evidence of skin pathology.  
The diagnoses were history most likely chronic urticaria with 
angioedema and possible underlying tinea versicolor.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).

Before reaching the merits of the claims, the threshold 
question that must be resolved is whether the veteran has 
presented evidence that his claims of service connection are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.   See Murphy, 1 Vet. App. at 81.  
An allegation alone is not sufficient; the appellant must 
submit evidence in support of his claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. §  5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, a skin rash was not demonstrated while in 
service.  While the record contains fairly recent evidence 
which reflects the veteran's complaint of a skin rash with 
periodic acute exacerbations, there is no competent evidence 
to link such skin rash to service.  Id.  Further, a skin rash 
was not identified on VA examination and similarly does not 
create a nexus between the claimed condition and service.  

The Board notes that on VA examination in 1994, the veteran 
provided a history of an intermittent generalized skin rash 
from the early 1970's which places onset of the claimed 
disorder several years after his separation from service.  
Although lay statements regarding sores, pus bumps and rashes 
have been offered in support of the veteran's claim, and tend 
to corroborate the veteran's claim that he has experienced a 
skin rash, the statements were not offered by persons 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). That is, the 
veteran's or other lay party's statements are competent to 
the extent of observable manifestations, but they are not 
sufficient to well ground the claim since they are not able 
to provide a competent medical opinion determining the nature 
or etiology of a skin rash.  Id.  

In more recent VA examinations dated in 1997, there again 
were no findings of a skin rash.  Similar to the earlier 
findings by VA in 1994, the VA examiners noted the skin 
problems by history only, with no disorder found on 
examination.  A claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).   

As evidence of a generalized rash is not shown in service and 
there is no indication that the veteran currently has a rash 
or that a skin problem is causally related to service, his 
claim must be denied as not well grounded.  Id.  

II.  Skin Disorder with Blisters as a Result of Exposure to 
Herbicides.

As noted above, service medical records associated with the 
veteran's file do not contain any evidence of complaint of, 
or treatment for, any skin disorder while in service.  A 
diagnosis of dermatitis was made in October 1992.  A skin 
rash was shown by history only on a subsequent VA 
examination.  

As stated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 (1999) 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(e) 
(1999) will be considered chronic and subject to the 
presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116 (West 1991); 
38 C.F.R. § 3.307(a) (1999).

Several lay statements were offered regarding the veteran's 
exposure to Agent Orange while in service and the skin 
disorder that the veteran claims resulted from it.  While the 
veteran alleges a relationship between his current claimed 
disorder and his active service, neither his lay opinion nor 
those of the other affiants is sufficient evidence to well 
ground a claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Because the diagnosis of the causative factors of a 
disease is a medical matter, the veteran's testimony or 
opinions from other lay individuals as to the cause of his 
condition is not competent evidence of cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

While the vocational consultant in February 1995 offered his 
opinion that the veteran is currently suffering from a skin 
disorder caused by exposure to Agent Orange, as stated above, 
his medical opinion is not competent evidence.  Id.  

The VA dermatologic examiner in October 1997 specifically 
reported the veteran's opinion that the veteran believed that 
his skin problems were due to Agent Orange exposure.  
Significantly, this examiner ultimately did not associate the 
diagnoses to service in any way, including from exposure to 
Agent Orange.  Thus, this examination is not sufficient to 
well ground the claim.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).   The claimed skin disorder was not established 
while in service, and the chronicity provision does not then 
apply.  Further, as discussed above, no competent evidence 
relates the any present skin condition to service.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  Accordingly, the 
provisions of 38 C.F.R. § 3.303(b) alternatively do not help 
to well ground the claim.  

The Board stresses that at most, the post-service evidence 
reveals that the veteran experienced dermatitis.  A skin 
disorder that may be considered the result of exposure to 
Agent Orange, therefore, is clearly not shown.  38 C.F.R. 
§ 3.309(e).  In short, the veteran has presented no competent 
evidence to show that he currently experiences a skin 
disorder that is enumerated among the diseases accorded a 
presumption based upon exposure to Agent Orange or that is 
otherwise causally related to service.  As such, the Board 
must conclude that the veteran's claim is not well-grounded.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that there is some duty 
to assist the veteran in the completion of his application 
for benefits under 38 U.S.C.A. § 5103 (West 1991 & Supp. 
1997) even where his claims appear to be not well-grounded.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded.  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which would support well-grounded claims.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

The Board has denied this claim on a basis that is different 
than the RO.  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes, however, that a claim which is not well 
grounded is inherently implausible, and any error by the RO 
in the adjudication of the claim could not be prejudicial. 

III.  Osgood-Schlatter's Disease of Both Knees.

In pertinent part, service medical records show that in May 
1965, the veteran was kicked in the knee and twisted it while 
playing basketball.  He was given an Ace wrap and told to 
return if there were further problems.  The veteran 
complained of a swollen knee in August 1966. The report noted 
that there was pain in the left tibial tubercle for 
approximately three weeks, and the area was tender for 
several years.  The diagnostic impression was Osgood-
Schlatter's Disease.  In October 1966, the veteran complained 
of pain and tenderness in both tibial tubercles, and 
orthopedic examination was scheduled for later in the week.

The orthopedic examination reported mild prominent tibial 
tubercle bilateral tenderness localized in the area 
bilaterally.  No increased heat, inflammation or swelling was 
noted.  Both knees had a full range of motion, with no 
ligament instability, and a McMurray's test was negative 
bilaterally.  The diagnostic impression was minimal, if any, 
residual inflammation of the tibial tubercle bilaterally; 
probably old Osgood-Schlatter's disease.  A record dated in 
October 1966 notes the history of Osgood-Schlatter's disease 
and continuing pain in both knees.  A posterior-anterior and 
lateral radiographic examination revealed normal findings.  
The June 1967 separation examination similarly reports normal 
findings for the lower extremities.

Post-service medical evidence referable to the veteran's knee 
disability consists of the results of a VA examination 
conducted in February 1994, and the opinions of the veteran's 
vocational consultant.  During the VA examination, the 
veteran reported that his knees hurt occasionally in cold, 
wet weather and with weather changes.  He admitted that he 
had never had any surgery, and had never been physically 
examined by anyone other than station medical personnel.  A 
physical examination reported normal knee configuration, and 
no effusion of either knee joint.  Patellae were not 
floating, and internal and external ligaments were intact.  
There was no tenderness on palpation of either knee joint and 
no enlargement or tenderness of the tibial tuberosity below 
each knee.  Each knee extended to 
0 degrees and flexed to 120 degrees, limited by the thickness 
of the veteran's thighs.  The diagnostic assessment was 
Osgood-Schlatter's disease bilaterally by history.  Following 
this examination, a rating decision dated in April 1994 
granted service connection for Osgood-Schlatter's disease of 
the knees, and it is from this rating decision that the 
current appeal ensued.  

In a statement from the veteran's vocational consultant, 
received in February 1995, it was noted that the veteran 
continued to experience knee pain and it was alleged that the 
veteran's employment was at risk due to knee symptomatology.  
It was noted that the veteran had been employed for several 
years as a police officer.  Other unrelated disorders were 
also enumerated as affecting the veteran's maintenance of 
employment.  The veteran's vocational consultant's October 
1995 statement noted the veteran's inability to run, kneel, 
or participate in any long-term exercise.  It is unclear from 
the consultant's correspondence whether he relies solely on 
history provided by the veteran in reaching this conclusion, 
although this appears to be the case.  Lay testimony is 
similarly offered in support of an increasing rating of the 
veteran's knee disorder.  

In order to determine the veteran's functional impairment due 
to pain, the Board remanded the case in February 1997.  
Subsequently, the RO scheduled the veteran for various VA 
examinations, to which he reported in October 1997.  

On VA Agent Orange examination in October 1997, the veteran 
reported that his knees became swollen about once or twice 
per week; they popped all the time.  The joints in the knees 
were also reported to be so stiff that he was unable to squat 
or run.  He did not take any medication for joint pain.  
Adult illnesses were noted to include degenerative joint 
disease (DJD).  The veteran was noted to have joint pain, 
including in the knees.  On physical examination, the veteran 
had crepitus in the knees.  The pertinent impression was DJD 
of the knees.   

On VA orthopedic examination in October 1997, the veteran 
stated that he had pain in both knees since his service time.  
His right knee became stiff after sitting for a long time; 
the left knee reportedly gave way at times.  The veteran 
complained of tenderness over both tibial tuberosities.  
There was pain there and over the anterior aspect of the knee 
on maximum quadriceps exercise aspect of the knee, notably 
the patellar ligament.  

Subjective complaints included an inability to run or squat 
because those actions caused severe pain.  He also could not 
arise from a squatting position.  The veteran worked as a 
police officer, predominantly from a patrol car.  He had 
difficulties regulating traffic if the time exceeded 20 
minutes.  Flare-ups of pain occurred once or twice per month 
and lasted 1-2 days, predominantly with the left knee.  His 
working capacity was then greatly reduced.  

On objective examination, there was no swelling, effusion or 
instability of the left knee.  There was a negative pivot 
shift, but there was pain on carrying out the shift over the 
anterior medial aspect of the left knee.  There was 
tenderness of a slightly enlarged tibial apophysis (Osgood-
Schlatter) and extended into the anterior knee area, 
especially the patella ligament.  

Physical examination of the right knee was negative except 
for considerable retropatellar tenderness.  It was again 
noted that there was no swelling, effusion or instability 
found.  There was mild tenderness of the tibial apophysis and 
there was more retropatellar tenderness.  Range of motion of 
the knees was not mentioned.  The pertinent diagnoses were 
chondromalacia, bilateral, left more than right; Osgood-
Schlatter's disease, left knee more than right, very mild; 
and question of loose bodies in the left knee.       

Private medical records dated in December 1998 indicate that 
the veteran's gait was good.  It was noted that the veteran 
had decided to take a medical retirement from the police 
force due to stroke.  There were no pertinent findings 
regarding the knees.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities. 

The veteran's appeal stems from an April 1994 rating decision 
which initially granted service connection for the bilateral 
knee disorder.  When a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom examinations have been authorized and scheduled are 
required to report to such examinations.  38 C.F.R. § 3.655 
addresses the consequences of a veteran's failure to attend 
scheduled VA medical examinations.  That regulation at (a) 
provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause" fails to report for such 
examination, action shall be taken.  At (b), it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the available evidence on 
file.  However, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  (Emphasis added.)

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that when a veteran appealed the initial rating assigned in 
an original compensation claim (following a grant of service 
connection), that 'rating claim' continued to be an original 
claim as a matter of law.  Therefore, the Board could not 
deny this veteran's appellate demand for a higher evaluation 
in accordance with 38 C.F.R. § 3.655(b), because this veteran 
has failed to report for all scheduled VA examinations 
without any good cause or adequate reason, because that 
regulation states that when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the available evidence on 
file.     

In October 1999, the RO found that the VA examination reports 
on file were insufficient for rating the veteran's service-
connected knee disability in light of the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the Board's 
February 1997 remand requests.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In November 1999, the RO attempted to 
schedule additional VA examination.  As noted above, the 
veteran failed to report for that examination, and no further 
response was made when he was notified about the consequences 
of failing to report for the previously-scheduled 
examination.  Accordingly, the Board will proceed to rate the 
veteran's claim based on the evidence of record.  38 C.F.R. 
§ 3.655.  

The veteran's Osgood-Schlatter's disease is rated in 
accordance with impairment of the knee, manifested by 
recurrent subluxation or lateral instability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4, §§ 4.1, 4.71a, Diagnostic Code 
5257.  Slight knee impairment warrants a 10 percent 
evaluation; the next higher evaluation, a 20 percent rating, 
requires evidence of moderate knee impairment.  In instances 
in which the minimum schedular evaluation requires residuals 
and the Rating Schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required impairment is not shown.  38 C.F.R. § 4.31 
(1999).

The evidence of record, as a whole, however, does not 
indicate that the veteran's knee disability is productive of 
slight impairment with recurrent subluxation and lateral 
instability.  During the October 1997 VA orthopedic 
examination, the veteran reported that his left knee gave way 
on him at times.  However, this subjective report was not 
otherwise corroborated by medical findings.  Rather, the 
examiner reiterated that no instability was demonstrated.  No 
other medical records indicate disability manifested by 
recurrent subluxation or lateral instability.  Therefore, a 
compensable rating under DC 5257 is not warranted.   

The Board notes that factors for consideration in the rating 
of the veteran's knee disability include pain and functional 
impairment. 38 C.F.R. § 4.40 (1999).  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Id.

The evidence of record indicates that the veteran 
consistently reported painful knees, including on special VA 
examination in October 1997.  Significantly, objective 
findings included crepitation during the VA Agent Orange 
examination.  Given the provisions of 38 C.F.R. § 4.59 and 
the corroborated findings of pain and crepitus, the Board 
finds that the minimum compensable rating, 10 percent, is 
appropriate for each knee.  

A rating higher than 10 percent may be assigned based on 
limitation of motion.  38 C.F.R. § 4.71a, DC 5260 and 5261.  
However, the documented range of motion of the knees, shown 
as 0 degrees of extension and 120 degrees of flexion in 1994, 
is far insufficient for even a compensable rating.  
Consequently, it is not demonstrated that actual limitation 
of motion provides for a higher evaluation.  

Additionally, the "claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  
However, the VA examination that was scheduled in November 
1999, for which the veteran failed to report, was to address 
the effects of the veteran's pain on his limitation of 
motion.  The 1997 VA examinations were inadequate in this 
regard.  Thus, the record is insufficient to show that a 
higher rating is in order on this particular basis.  
Alternatively, however, the Board observes that the 10 
percent rating granted herein has been assigned as a result 
of recognition that the minimum compensable rating is 
warranted pursuant to 38 C.F.R. § 4.59.  38 C.F.R. § 4.71a, 
DC 5260, 5261.  

DJD was also an impression of the VA examiner during the 
Agent Orange examination in October 1997.  Pursuant to 
VAOPGCPREC 23-97 (July 1, 1997), a claimant who has arthritis 
(DJD) and instability of the knee may in certain 
circumstances be rated separately under Diagnostic Codes 5003 
and 5257.  However, if the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  As discussed above, a compensable 
evaluation under DC 5257 is not appropriate.  Additionally, 
the impression of DJD was not confirmed following the special 
orthopedic examination in October 1997.  For these reasons, a 
higher rating on this basis is not warranted.  

In February 1995, the veteran's vocational consultant noted 
that it was alleged that the veteran's employment was at risk 
due to knee symptomatology.  The veteran also reported in 
October 1997 that he had difficulties on the job with 
regulating traffic if he had to be on his feet for more than 
20 minutes.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  In this case, 
the RO declined to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
The veteran was provided with the text of the criteria for an 
extraschedular rating in the supplemental statement of the 
case dated in April 2000. 

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of this service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  The Board 
notes that the veteran worked as a police officer for years 
prior to his stroke that led to his medical retirement.  The 
record shows that he had flare-ups with the knees during his 
working career; however, the exacerbations were described as 
lasting only 1-2 days, at most.  Given these factors that 
show no marked interference with employment, no basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits, or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation for the knee 
disability.

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence with regard to the 
pertinent criteria.  Additionally, for the reasons discussed, 
the Board finds that the 10 percent for each knee rating 
properly commences as of the grant of service connection, 
September 21, 1993.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Entitlement to service connection for a generalized skin 
rash, and for a skin disorder with blisters as a result of 
exposure to herbicides is denied.

Entitlement to a 10 percent evaluation for Osgood-Schlatter's 
disease of the right knee is granted, subject to the 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for Osgood-Schlatter's 
disease of the left knee is granted, subject to the 
regulations governing the payment of monetary benefits.


REMAND

In this case, the veteran's attorney's August 1999 letter 
clearly constituted a valid NOD, and it was filed within the 
requisite one-year period of the June 1999 notification 
letter of the May 1999 rating decision that denied service 
connection for PTSD and a compensable evaluation for a 
laceration scar of the right wrist.  Further, the NOD clearly 
contested that rating decision.  Subsequent to the receipt of 
the NOD, the RO did not furnish a statement of the case 
(SOC).  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); see also Santayana v. Gober, No. 96-1277; Taylor v. 
Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) (single-
judge nonprecedential memorandum decisions).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey, 7 Vet. 
App. at 408-10; see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, including all pertinent 
Diagnostic Codes where applicable, on the 
issue of service connection for PTSD and 
a compensable evaluation for a laceration 
scar of the right wrist.  The veteran 
should be advised of the time period in 
which to perfect his appeal as to these 
issues. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



